DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken alone or in combination failed to teach or suggest a system and method of providing a dosage and a patient treatment life- cycle comprising: receiving by a computerized device, an input signal from a user indicating an input directed to a patient sex and a patient status; determining, by the computerized device, the patient status to be at least one of a new patient, a returning patient and a booster patient; determining by the computerized device, at least one of an effective estradiol dosage and an effective testosterone dosage using a dosage calculation method selected based on the patient status, one or more automated gender-specific parameters, and one or more gender-specific tracking parameters by applying a pellet allocation algorithm to determine at least one of an estradiol pellet size insertion corresponding to the effective estradiol dosage and a testosterone pellet size insertion corresponding to the effective testosterone dosage, wherein a quantity of the at least one of the estradiol pellet size insertion and the testosterone pellet size insertion is minimized; displaying, on a display screen of the computerized device, one or more of the determined effective dosages; and administering a pellet comprising one of the one or more of the determined effective dosages to the patient, as recited in independent claims 1 and 8, in combination with the other recited features of the claims.

The closest prior art found during extensive searching was (Runkel, US 5,035,891 A) which teaches injecting subjects with pellets in the buttock or thigh containing estradiol and testosterone and other compounds which varies based on the size, age, weight and species of the subject to be treated and tracking weight gain and plasma levels in subjects after injection (see column 6, lines 31-34, 39-43, column 12, lines 1-6, 13-20, column 14, lines 42-44).  Runkel however fails to teach or not have been motivated to include these missing elements in an embodiment in the Runkel disclosure because it is not an obvious variation of Runkel to minimize the quantity of the testosterone/estradiol pellets inserted into the patient.  Therefore, these features are not obvious because none of the prior art teaches or suggests a system and method of providing a dosage and a patient treatment life- cycle comprising: receiving by a computerized device, an input signal from a user indicating an input directed to a patient sex and a patient status; determining, by the computerized device, the patient status to be at least one of a new patient, a returning patient and a booster patient; determining by the computerized device, at least one of an effective estradiol dosage and an effective testosterone dosage using a dosage calculation method selected based on the patient status, one or more automated gender-specific parameters, and one or more gender-specific tracking parameters by applying a pellet allocation algorithm to determine at least one of an estradiol pellet size insertion corresponding to the effective estradiol dosage and a testosterone pellet size insertion 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to JOSEPH BURGESS whose telephone number is (571)270-5547.  The Examiner can normally be reached on M-F 8-5.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ROBERT MORGAN can be reached at (571)272-6773.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450

or faxed to 571-273-8300.  Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:

Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/JOSEPH D BURGESS/Primary Examiner, Art Unit 3626